MR. JUSTICE JOHN C. HARRISON,
(specially concurring) :
I would be reluctant to accept original jurisdiction in this matter, but as pointed out in the court’s opinion, counsel desire a decision on the points raised.
I would like to comment upon my views in certain further particulars. First I believe Mr. Kennedy is a public officer and I feel that he may have had precipitous treatment, and should be entitled to have his “day in court” so to speak by having a public hearing. However, I realize that the law as laid down by the Legislature is such that the opinion herein is correct within the narrow confines of legal rules. I do feel too that the District Judge felt the same way I do, and for this reason withheld ruling on the Motion to Quash pending a hearing on the merits. This would have allowed Mr. Kennedy an opportunity to air his position and vindicate himself; though of course the end result under the law would be the same.